Exhibit 10(xiv)

Nucor Corporation

2003 Form 10-K

 

AMENDMENT NO. 1

 

NUCOR CORPORATION SENIOR OFFICERS

LONG-TERM INCENTIVE PLAN

 

THIS AMENDMENT NO. 1 to the Nucor Corporation Senior Officers Long-Term
Incentive Plan (the “Plan”) is made and adopted on February 25, 2004 by NUCOR
CORPORATION, a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Company has adopted the Plan; and

 

WHEREAS, the Company desires to amend the Plan to provide that fractional shares
of stock shall not be included in any Restricted Stock Performance Award under
the Plan; and

 

WHEREAS, in Section 5.1 of the Plan, the Company, by action of the Board of
Directors, reserved the right to amend the Plan; and

 

WHEREAS, the Board of Directors of the Company has taken action authorizing and
approving the amendments to the Plan provided herein.

 

NOW THEREFORE, the Company does hereby declare that Section 4.2 of the Plan is
amended by deleting the third sentence thereof in its entirety and by
substituting the following two sentences in lieu thereof:

 

The remaining fifty percent (50%) of the shares comprising the Eligible
Employee’s Performance Award shall be rounded down to the next lower whole
number of shares. Such whole number of shares shall constitute the Eligible
Employee’s “Restricted Stock Performance Award” and shall be delivered to the
Eligible Employee, unless the Eligible Employee makes an election in accordance
with Section 4.3 to defer payment of the Restricted Stock Performance Award.

 

Except as expressly or by necessary implication amended by this Amendment No. 1,
the Plan shall continue in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed
as of the day and year first above written.

 

NUCOR CORPORATION

By:

 

/s/ Terry S. Lisenby

   

--------------------------------------------------------------------------------

Name:

 

Terry S. Lisenby

Title:

 

Executive Vice President,

Treasurer and Chief Financial

Officer